DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1–3, 5 and 21–24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lhost et al., US 6,013,595.
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lhost.
Claims 6 and 11–13, 15–17, 19 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Lhost in view of Srinivas et al., US 2004/0158113 A1.

Claim 1–3, 5 and 21–24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lhost et al., US 6,013,595.
Claim 1 describes an article of manufacture including an organometallic complex bound to a surface of a particle. The organometallic complex is a titanium complex that is capable of binding with nitrogen gas. The organometallic complex is capable of removing air bubbles from extracorporeal blood via chemical entrapment of the nitrogen gas by dinitrogen fixation.
The Applicant’s disclosure indicates that the bound titanium complex is electron deficient, rendering it susceptible to attack by the lone electron pair of dinitrogen. Spec. [0021].
Lhost discloses a catalytic solid (corresponding to the “article of manufacture”) including a transition metal metallocene (the “organometallic complex”) bound to the surface of an inorganic particulate support (the “particle”). See Lhost col. 1, ll. 56–66. The metallocene is a titanium complex because the transition metal can be titanium. Id. at col. 3, ll. 6–8.  The titanium complex is capable of binding with nitrogen gas, and is capable of removing air bubbles from extracorporeal blood via chemical entrapment of nitrogen gas by dinitrogen fixation. This is because the metallocene is electron deficient Id. at col. 2, ll. 13–19. Therefore, the metallocene is susceptible to attack by the lone electron pair of dinitrogen. 
Claim 2 requires for the article of claim 1, the particle includes an alumina particle.
In Lhost, the solid support particles are manufactured from alumina.  See Lhost col. 4, ll. 38–51.
Claim 3 requires for the article of claim 2, the alumina particle includes nanoparticulate alumina.  
The disclosure fails to provide a precise definition of “nanoparticulate.”  However, a person of ordinary skill in the art would understand that nanoparticles typically have a diameter between 1 and 10,000 nm.  See Yan et al., US 2017/0349811 A1, [0010] (“The nanoparticles can have a particle diameter of up to 10,000 nm”).
The alumina particles in Lhost are nanoparticles, because they can have a diameter of 10 µm (10,000 nm).  See Lhost col. 4, ll. 52–60.
Claim 5 requires for the article of clam 1, the organometallic complex includes a titanium (IV) complex.
In Lhost, the metallocene is a titanium (IV) complex, because the transition metal M has four groups bounded to it.  See Lhost col. 2, ll. 48–50.
Claim 21 requires for the article of claim 1, the organometallic complex is a trichloro-cylopentadienyl titanium complex.
In Lhost, the metallocene is trichloro(cyclopentadienyl)titanium.  See 
Claim 22 requires for the article of claim 1, the organometallic complex has been reduced using a reducing agent.  Claim 23 requires for the article of claim 22, the reducing agent is an alkali metal naphthalene, where the organometallic complex was reduced in a nitrogen atmosphere.  Claim 24 requires for the article of claim 23, the alkali metal naphthalene is selected from the group consisting of sodium naphthalene and lithium naphthalene.
The limitations of these claims fail to patentably distinguish over the prior art, because they describe the process by which the article is manufactured, rather than the structure of the article.  See MPEP 2113.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lhost et al., US 6,013,595.
Claim 4 requires for the article of claim 3, the nanoparticulate alumina includes a powder having a surface area in a range between 60 and 70 m2/g.
In Lhost, the nanoparticulate alumina is a powder, because the catalytic solid comprises a plurality of alumina particles.  See Lhost col. 4, ll. 52–602.  The particles can have a surface area of 100 m2/g. Id. at col. 4, ll. 61–65.  A surface area of 100 m2/g is close enough is close enough to the upper limit of the claimed range (70 m2/g) to establish a prima facie case of obviousness.  See MPEP 2144.05(I).
Claim 10 requires that the article of claim 1 further comprises a second organometallic complex bound to a surface of a second particle.  The second particle has a different surface area than the particle.
In Lhost, the catalytic solid comprises a plurality of particles, each containing the metallocene. See Lhost col. 4, ll. 52–60.  One of the particles corresponds to “the 2/g.  Id. at col. 4, ll. 61–67.  Therefore, it would have been obvious for the particles to have different surface areas, in the situation where one particle has a surface area at one portion of the range, with the other particle having a surface area at another portion of the range.

Claims 6 and 11–13, 15–17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lhost et al., US 6,013,595 in view of Srinivas et al., US 2004/0158113.
Claim 6 requires that the article of manufacture of claim 1 further comprises a “first coupling component to enable attachment to a drip chamber.”  
The limitation—a “first coupling component to enable attachment to a drip chamber”—does not invoke 35 U.S.C. 112(f).  Rather, a “coupling component” is understood as a coupler, which has sufficiently definite structural meaning.  See MPEP 2181(I)(A).
Additionally, claim 6 limitation indicating that the first coupling component is provided to “enable attachment to a drip chamber” fails to patentably distinguish the claim over the prior art.  Rather, this limitation describes the manner in which the device is intended to operate, instead of its structure.  See MPEP 2114(II).
In Lhost, the catalytic solid is introduced into an autoclave.  See 
The reference fails to disclose the structure of the autoclave.  Therefore, Lhost does not provide enough information to describe a structure corresponding to the “first coupling component.”
However, Srinivas discloses a conventional autoclave 300, comprising a housing having an inlet line.  See Srinivas Fig. 3, [0057].  The inlet line corresponds to “first coupling component.”   
It would have been obvious for Lhost’s catalytic solid to be used in Srinivas’s autoclave 2, because Lhost requires a conventional autoclave to perform its reaction, and Srinivas discloses a conventional autoclave. 

    PNG
    media_image1.png
    681
    681
    media_image1.png
    Greyscale

Claim 11 describes a “drip” chamber. The chamber comprises a housing with a “blood inlet component” and a “blood outlet component.”  The chamber further comprises an “air bubble removal component” comprising an organometallic complex bound to a surface of a particle.  The organometallic complex is a titanium complex that is capable of binding with nitrogen gas.  The organometallic complex is configured “to 2) gas.” The air bubble removal component is disposed within the housing.
The following limitations fail to patentably distinguish over the prior art, because they describe the manner in which the device is intended to operate rather than its structure.  See MPEP 2114(II).
The chamber being a “drip” chamber
The inlet component being used for “blood”
The outlet component being used for “blood”
The component being used for “air bubble removal”
The organometallic complex being configured to remove air bubbles from extracorporeal blood via chemical entrapment of nitrogen (N2) gas”
In Lhost, the catalytic solid is introduced into an autoclave.  See Lhost col. 12, ll. 40–60.  
Lhost does not disclose the structure of the autoclave.
However, Srinivas discloses an autoclave 300 (corresponding to the claimed “drip chamber”) comprising a housing (the housing structure of the autoclave 300) with an inlet 305 (the “blood inlet component”) and an outlet 310 (the “blood outlet component”).  See Srinivas Fig. 3, [0057].  

    PNG
    media_image1.png
    681
    681
    media_image1.png
    Greyscale

It would have been obvious to use Srinivas’s autoclave, as the autoclave in Lhost, because Lhost requires a generic autoclave to perform its process, and this type of autoclave is illustrated in Srinivas.  
With this modification, Lhost’s catalytic particles would be introduced into Srinivas’s autoclave.  See Lhost col. 12, ll. 40–60.  The catalytic particles correspond to the “air bubble removal component,” because these particles have the same structure as the air bubble removal component, for the reasons stated in the rejection of claim 1 above. 
Claim 12 requires for the device of claim 11, the air bubble removal component includes a first nitrogen gas entrapment chamber packed with a first set of surface-modified alumina particles having a first average particle size.
In Srinivas, the interior of the autoclave 300 comprises Lhost’s catalytic particles, as explained in the rejection of claim 11, above.  Therefore the interior of the autoclave 300 is the “first nitrogen gas entrapment chamber.”  Lhost’s catalytic particles are See Lhost col. 4, ll. 38–60.  The particles are nanoparticles, because they can have a diameter of 10 microns.  Id. (see the rejection of claim 3 above, for more information regarding the interpretation of the term “nanoparticles”).  The size of the catalytic particles is the “first average particle size.”
Claim 13 requires for the device of claim 12, the air bubble removal component further includes a second nitrogen gas entrapment chamber packed with a second set of surface modified alumina nanoparticles having a second average particle size.  The second chamber is disposed downstream of the first chamber.
In Srinivas, it would have been obvious to include a second autoclave 300, because this would merely represent duplicating parts.  See MPEP 2144.04(VI)(B).  The limitation indicating that the second chamber is downstream of the first chamber, describes the intended use of the device.  The additional autoclave 300 would be downstream of the autoclave seen in Fig. 3, in the situation where a user transferred material from the autoclave in Fig. 3 into the additional autoclave.  
Claim 15 requires for the device of claim 11, the air bubble removal component is a powder packed into a base of the drip chamber.
Lhost’s catalytic particles are a powder, because a plurality of the particles are used in the catalytic process.  See Lhost col. 4, ll. 38–60.  The particles are packed into a base of the interior of the autoclave, because the particles are introduced into the interior of the autoclave.  Id. at col. 12, ll. 40–60.
Claim 16 
The catalytic particles of Lhost are alumina nanoparticles, because the particles comprise alumina and can have a diameter of 10 microns.  Id. (see the rejection of claim 3 above, for more information regarding the interpretation of the term “nanoparticles”).   These particles are the “first set of surface-modified alumina nanoparticles.”
Claim 17 requires for the device of claim 16, the powder further comprises a second set of surface-modified alumina particles having a second average particle size.
The prior art is interpreted so that some of the 10 micron catalytic particles correspond to the “first set of surface-modified alumina nanoparticles” and the remainder of the catalyst particles correspond to the “second set of surface modified alumina nanoparticles.”
Claim 19 requires for the device of claim 11, the blood inlet component and the blood outlet component are configured to couple with blood circulation tubing.
The limitations of this claim fail to patentably distinguish over the prior art because they describe the manner in which the device is intended to be used, rather than its structure.  See MPEP 2114(II).  Additionally, note that the “blood circulation tubing” does not receive patentable weight, because it is a non-positively recited structural element of the claimed device.  See MPEP 2115.
Claim 20 requires for the device of claim 19, the blood inlet component is disposed above the air bubble removal component.  The blood outlet component is disposed below the air bubble removal component.
In Srinivas, the inlet line is above the autoclave 300, as seen in Fig. 3.  Therefor the inlet line would be above Lhost’s catalytic particles within the autoclave.  Id.  Therefore, the outlet line 310 would be below at least some of the catalytic particles within the autoclave.
Response to Arguments
Applicant’s arguments with respect to the rejections in view of Corzani et al., US 2004/0217061 A1 have been fully considered and are persuasive.  Therefore, the previous rejections are withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the prior art cited above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776